 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   BRIANNA SMITH
 4 Assistant United States Attorney
   Nevada Bar No. 11795
 5 501 Las Vegas Boulevard, South, Suite 1100
   Las Vegas, Nevada 89101
 6 Telephone: 702-388-6336
   Email: Brianna.Smith@usdoj.gov
 7
   Attorneys for the United States
 8

 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10

11   Jane Schumacher,                                 Case No. 2:18-cv-00375-RFB-DJA

12                 Plaintiff,

13         v.                                                        [Proposed]
                                                        Stipulation for Protective Order for
14   Sonny Perdue, Secretary of the Department               Confidential Information
15   of Agriculture; and DOES I thru X.
                   Defendants.
16

17         Plaintiff and Defendant, through their undersigned counsel, stipulate and request

18 the entry of a protective order pursuant to 45 C.F.R. § 164.512(e)(1)(i) as stated herein.

19         Without admission or waiver by any party, the general nature of this action is as

20 follows: This action is an alleged employment discrimination case. Plaintiff alleges that

21 she has received medical treatment as a result of the discrimination.

22         The discovery to be requested and produced in this matter involve medical records

23 that contain confidential information including, but not limited to, information protected

24 by the Health Insurance Portability and Protection Act (HIPAA) of 1996, Pub. L. No. 104-

25 191, 110 Stat. 1936 (1996). Through this protective order, the parties seek to address the

26 handling of such medical records that are likely to contain confidential information

27 protected by the HIPAA. In order to permit the parties to discover and disclose to each

28 other such confidential information as is relevant to this case, and pursuant to Rule 26 of
            Case 2:18-cv-00375-RFB-DJA Document 35 Filed 11/04/19 Page 2 of 4



 1   the Federal Rules of Civil Procedure and federal regulation 45 C.F.R. § 164.512(e)(1)(i),
 2   the parties stipulate to the following:
 3          1.      The United States is authorized to release to other parties in this case records
 4   and information otherwise protected by the Privacy Act without obtaining prior written
 5   consent of the individual(s) to whom such records pertain, provided that such information
 6   is reasonably related to this litigation. Nothing in the protective order is intended to limit
 7   or preclude in any way the United States’ existing rights to access and review documents
 8   containing HIPAA protected information.
 9          2.      Whenever counsel for any party believes that formal or informal discovery in
10   this case, in whatever form, may reveal or has revealed medical and/or other records that
11   are likely to contain confidential information including, but not limited to, records and
12   information protected by HIPAA, the following procedures shall be followed:
13                  a.     Counsel for the party producing records containing confidential
14   information shall designate the information as subject to this order by letter and by marking
15   documents containing such information with the notation “CONFIDENTIAL.” Upon
16   request from the other party, counsel for the producing party will promptly explain its basis
17   for designating material as being subject to the protective order.
18                  b.     The right of access to all records designated “CONFIDENTIAL”
19   under this order (unless the parties have agreed otherwise or the Court enters a separate
20   order permitting disclosure) shall be limited to the parties, counsel for the parties,
21   consultants, and expert witnesses, as well as staff in their employ with a need for access in
22   order for each party to prosecute or defend this action including, but not limited to,
23   paralegals, legal assistants, and nurses, and any other persons mutually authorized by all
24   counsel to examine such materials. Any person having access to information subject to this
25   order shall be informed that it is confidential and subject to a protective (non-disclosure)
26   order of the Court. Persons outside the employ of the parties or counsel, such as retained
27   consultants and expert witnesses, shall sign an acknowledgment in accordance with
28   paragraph 2(d) below.

                                                     2
            Case 2:18-cv-00375-RFB-DJA Document 35 Filed 11/04/19 Page 3 of 4



 1                  c.      Except as provided herein, no person having access to records
 2   designated as subject to this order shall reveal to any person not named in paragraph 2(b)
 3   any information contained in such material without further order of the Court or
 4   stipulation of the parties.
 5                  d.      Each person outside the employ of a party or counsel, such as
 6   retained consultants and expert witnesses, to whom is disclosed records or information
 7   designated “CONFIDENTIAL” under this protective order, shall sign and date an
 8   acknowledgment, substantially in the form as that attached hereto, affirming that they have
 9   read and agree to be bound by the terms of this protective order, and the retaining counsel
10   shall maintain a copy of such acknowledgement in his or her files.
11                  e.      When a CONFIDENTIAL record is marked as an exhibit, or
12   otherwise used during questioning at a deposition, counsel shall inform the court reporter
13   of the CONFIDENTIAL designation, and the document and applicable portions of the
14   deposition transcript shall be treated as CONFIDENTIAL in accordance with the terms of
15   this order.
16                  f.      CONFIDENTIAL records shall be filed, if at all, under seal, subject
17   to and in accordance with, Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir.
18   2006) and this Court’s CM/ECF filing procedures for sealed materials.
19                 g.       If a party disagrees with a designation of any records or information
20   as CONFIDENTIAL, such party shall serve a written notice of objection and bases for
21   objection within fifteen (15) days of the production of the designated CONFIDENTIAL
22   records or information. The parties shall then have fifteen (15) days to confer in good faith
23   efforts to resolve the dispute, and no motion concerning same shall be filed with the Court
24   during this period of time to confer. If the parties are unable to resolve the dispute, the
25   party asserting the CONFIDENTIAL designation shall file an appropriate motion with the
26   Court within fifteen (15) days after the parties’ failure to resolve the dispute. The failure to
27   timely serve a written objection and bases, as set forth herein, shall constitute a waiver of
28   the objection. The failure to timely file an appropriate motion with the Court, as set forth

                                                     3
 1   herein, shall constitute a waiver of the designation. Until such time as any designation
 2   dispute is resolved by the parties or adjudicated by the Court, the parties shall treated
 3   designated records or information as CONFIDENTIAL in accordance with the terms of
 4   this order.
 5                 h.      Within forty-five (45) days of the conclusion of all trial and any
 6   appellate proceedings in this case, counsel for the receiving party shall either return to
 7   counsel for the producing party all documents and copies of documents designated as
 8   “CONFIDENTIAL” under this order or certify that such documents and copies have been
 9   destroyed.
10                 i.      This order is without prejudice to the rights of any party to introduce,
11   or object to the introduction, into evidence at trial or during summary judgment
12   proceedings any materials that are subject to this order.
13                 j.      This order is without prejudice to the rights of any party to make any
14   objections to discovery requests as permitted by the Federal Rules of Civil Procedure,
15   statute or other authority.
16          Respectfully submitted this 4th day of November, 2019.
17    REMPFER MOTT LUNDY, PLLC                          NICHOLAS A. TRUTANICH
                                                        United States Attorney
18     /s/Scott Lundy
      Scott E. Lundy, Esq.                               /s/ Brianna Smith
19    Nevada Bar No. 14235                              BRIANNA SMITH
      Joseph N. Mott, Esq.                              Assistant United States Attorney
20    Nevada Bar No. 12455
      10091 Park Run Dr., #200                          Attorneys for Sonny Perdue
21    Las Vegas, Nevada 89145-8868
      702-825-5303
22    Scott@rmllegal.com
      Joey@rmllegal.com
23
      Attorney for Plaintiff
24
                                                 IT IS SO ORDERED:
25

26                                                                           ____
                                                 UNITED STATES MAGISTRATE JUDGE
27

28                                               DATED: November 5, 2019


                                                    4
